DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, Fig 2, claims 1-10, 13-17 in the reply filed on 7/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/761,560, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, No support in the original disclosure for the elected embodiment and thus claims directed specifically to the elected embodiment are not entitled to the benefit of the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6, the phrase “big enough to accommodate most user’s hands” is unclear because it fails to define the metes and bounds of the claim limitation in particular with regards to the degree of the dimensions.  Furthermore, “shaped like a horizontal slot” is unclear because the degree to the likeness has not been defined.
Regarding claim 8, “the bottom wall” lacks antecedent basis.
Regarding claims 16-17, “the reinforcement means” lacks antecedent basis and is unclear what they are referring to.  For purposes of examination, claims will be treated as directed to structure capable of being attached to the bucket.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,183,280 to Gresch.
Regarding claim 1, Gresch discloses a bucket (Fig 1) comprising an inner wall (10) forming a container with a rounded bottom, an outer wall (11) attached to inner wall via a top bucket surface (12), outer wall having a frusto-conical shape and envelops the inner wall (Fig 3), the outer wall (11) extends down below the rounded bottom (Fig 3), wherein the bottom of the outer wall acts as a stand for the bucket (abstract), wherein the outer wall has a bottom diameter at the bottom of the outer wall and a top diameter at the top of the outer wall, wherein the bottom diameter is larger than the top diameter (Fig 1).
Regarding claim 5-6, as best understood, Gresch further discloses first and second handhold openings (16) on opposite sides near bottom of the outer wall (11) which is shaped like a horizontal slot big enough to accommodate most user’s hands.
Regarding claim 8, Gresch further discloses inner wall top portion being frusto-conical and inner wall bottom portion being a rounded bottom shape (Figs 1-2), wherein top of inner wall diameter is larger than bottom wall diameter (Fig 2).
Regarding claims 16-17, as best understood, Gresch discloses a bucket capable of receiving reinforcement means as recited about its outer wall. 
		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch in view of US Patent No. 4,592,482 to Seager and US Patent No, 4,720,021 to Byrns.
Regarding claim 2, Gresch teaches the bucket as recited and further teaches a bail handle (21) but does not teach the handle rotatably attached to the top bucket surface with a circumferential recess located in top bucket surface.  However, Seager discloses a container (Fig 1) and in particular discloses a circumferential recess (above 29, Fig 3) on top surface of the container, a bail handle (14) rotatably attached to the top bucket surface with the bail handle (14) configured to lay in the recess (Fig 2).  One of ordinary skill in the art would have found it obvious to substitute the bail handle arrangement of Gresch with the functionally equivalent arrangement as disclosed by Seager in order to facilitate handling since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modified Gresch does not teach a deforming tab extending from the recess to lock the bail handle in place when the handle is in the recess.  However, Byrns discloses a container with a bail handle arrangement (10) and in particular discloses incorporating a deforming tab (25) extending from a recess (36) 
Regarding claim 3, the modified Gresch does not teach a finger recess; however, Seager further discloses a first finger recess (43) located on top surface, the recess configured to form a gap between the handle (14) when the handle is in stored position (Fig 2) and top surface such that a user’s finger will not be pinched between handle and top surface (col. 4, ll. 1-5).  One of ordinary skill in the art would have found it obvious to incorporate a finger recess to the modified Gresch as suggested by Seager in order to easily access the handle when in rest position.
Regarding claim 4, the modified Gresch further discloses a second finger recess (43, Seager) located on opposite side of the container from first finger recess and configured to form a gap such that a user’s fingers will not be pinched as recited.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch in view of US Patent No. 3,810,446 to Kightlinger et al. (Kightlinger).
Regarding claim 7, Gresch teaches the bucket of claim 1 but does not explicitly teach the rounded bottom to be hemispherical shape.  However, Kightlinger discloses a container having a stand (16) and a rounded bottom (4), the rounded bottom having a hemispherical shape.  One of ordinary skill in the art would have found it obvious to change the shape of the Gresch rounded bottom to be hemispherical as suggested by Kightlinger in order to facilitate pouring of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch in view of US Patent No. 6,135,467 to Tagariello.
Regarding claim 9-10, Gresch discloses the bucket of claim 1 but does not teach a plurality of wheel sleeves.  However, Tagreillo discloses a bucket and stand (Fig 1) and in particular discloses a plurality of wheel sleeves (16) attached to outer wall exterior surface at the bottom (14) of the outer wall (Fig 2), each of the sleeves having an opening (38) at the bottom capable of accepting a stem and an opening (18) at the top of each wheel sleeve.  One of ordinary skill in the art would have found it obvious to incorporate sleeves to the Gresch bucket as suggested by Tagariello in order to provide additional storage (abstract).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch in view of US Patent No. 1,651,655 to Wright et al. (Wright)).
Regarding claim 13, Gresch discloses the bucket of claim 1 but does not teach a plurality of ribs.  However, Wright discloses a container having dual walls (Fig 7) and in particular discloses a plurality of ribs (M) attached to outer and inner walls for providing strength and support to the container.  One of ordinary skill in the art would have found it obvious to also incorporate ribs in between the inner and outer walls of Gresch as suggested by Wright in order to provide strengthening (Wright, pg. 3, ll. 35-40).
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch in view of US Patent No. 4,923,086 to Mahon et al. (Mahon).
Regarding claim 15, Gresch discloses the bucket of claim 1 but does not teach reinforcement means at the bottom of the outer wall.  However, Mahon discloses a bucket (Fig 1) and in particular discloses a reinforcement means (18) at the bottom of the outer wall.  One of ordinary skill in the art would have found it obvious to incorporate reinforcement means to Gresch as suggested by Mahon in order to add strength and rigidity to the bottom end (col. 2, ll. 50-55).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735